Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 08/26/2021, new claims 15-20 have been added.  Claims 1-20 are pending.  Claims 1-6 stand withdrawn, without traverse.  
Claims 7-20 are under current examination.  
All rejections not reiterated have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 10 has been amended to recite “about 1:0.03”.  The examiner is unable to locate support for the range embraced by the phrase “about 1:0.03”.  Amending the claim to delete the word “about” would obviate the rejection.  

New claim 15 recites “about 77.96 ppm” in line 2.  The examiner is unable to locate support for the range embraced by the phrase “about 77.96 ppm”.  Amending the claim to delete the word “about” would obviate the rejection.  

New claim 16 recites “about 31.87 ppm” in line 2.  The examiner is unable to locate support for the range embraced by the phrase “about 31.87 ppm”.  Amending the claim to delete the word “about” would obviate the rejection.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 is indefinite because the claim is internally contradictory.  The preamble of the claim requires the composition to be liquid; however, the claimed composition must also be a pastille, which is solid.  Thus, the claim requires the invention to be both a solid and a liquid simultaneously.  In the interest of compact prosecution, for the purposes of examination under 35 USC 102 and 103, the claim has been interpreted to read on the solid dosage form of “a pastille”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claims 7-16 and 18-20 are directed to a composition comprising cinnamaldehyde and zinc wherein the composition is a liquid food product.  Both of these compounds are themselves naturally occurring substances, therefore the claims are directed to the judicial exception of a product of nature.  Claim 7 requires the limitation that the composition is a liquid food product, and that the cinnamaldehyde is present at a concentration of 100 ppm or less and that the cinnamaldehyde to zinc molar ratio in the food product is 1:0.5 to 1:0.005.  Given the broadest reasonable interpretation claim 7 embraces a composition that contain only cinnamaldehyde and zinc in the liquid water, 
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  While the ratios and amounts of cinnamaldehyde and zinc that occur naturally in cinnamon spice (i.e. cinnamon bark) 

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.

On pages 6-7, Applicant argues that claim 7 requires both the cinnamaldehyde and the cinnamaldehyde:zinc molar ratio, and points to the Office action’s statement that the ratios and amounts of cinnamaldehyde and zinc that occur naturally in cinnamon spice itself do not fall within the ranges recited in claims 7, 9, and 10.  Applicant states that the Office action has not provided that any naturally occurring product (either a liquid food water or a cinnamon spice) has both the specifically claimed cinnamaldehyde:zinc molar ratio and cinnamaldehyde concentration.  Applicant submits that the absence of these features from any naturally occurring product such as cinnamon spice or a liquid food water is an evidence that the present independent claim 7 is not directed to the judicial exception of natural phenomenon.  Applicant cites Example 1 of the 2014 Interim Guidance on Patent Subject Matter Eligibility issued December 16th, 2014 (cited in the previous response filed 09/08/2020).  
As explained previously, this argument is not persuasive because the nature-based products cinnamaldehyde and zinc themselves are naturally occurring substances and therefore the naturally occurring counterparts are these substances themselves: cinnamaldehyde and zinc.  The claims are directed towards a mixture of naturally occurring substances.  Claim 7 recites “[a] liquid composition comprising cinnamaldehyde and zinc, wherein the liquid composition is a food product having (i) the cinnamaldehyde present in the food product at a concentration of about 100 ppm or less, and (ii) the cinnamaldehyde:zinc molar ratio in the food product in a range of 1:0.5 to 1:0.005, and the liquid composition is not in a form of a capsule”.  Thus, the claim embraces a composition that has about 100ppm or less of cinnamaldehyde and has a 
When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. For example, assume that applicant claims an inoculant comprising a mixture of bacteria from different species, e.g., some bacteria of species E and some bacteria of species F. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature); Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (although claimed as a pair, individual primer molecules were compared to corresponding segments of naturally occurring gene sequence); In re Bhagat, 726 Fed. Appx. 772, 778-79 (Fed. Cir. 2018) (non-precedential) (comparing claimed mixture of lipids with particular lipid profile to "naturally occurring lipid profiles of walnut oil and olive oil"). See subsection II. C.

With regard to Applicant’s position that the combination exhibits markedly different characteristics from the natural products themselves, the examiner notes that figure 2 vs. 1.3 ppm cinnamaldehyde Amending the claims to embrace only synergistic amounts of each substance would overcome the subject matter eligibility rejection.  In addition or alternatively the rejection under 35 USC 101 may be overcome if the claim is amended to recite limitations that narrow the scope of the claim, relate to the natural products in a significant way, and do more than describe the natural products with general instructions to use or apply them.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

  Claims 7-16 and 20 are rejected under 35 U.S.C. 103 as obvious over Cui et al. (CN 102973654; publication date: 03/20/2013; citing the English Machine Translation; of record), in view of Petrus (US 6,346,519; issue date 02/12/2002) and further in view of Eitel (Can Zinc Upset Your Stomach; Livestrong Website pages 1-3; available online from 09/07/2011), as evidenced by Cinnamaldehyde website (retrieved from the internet on 09/28/2017; cited in the IDS filed on 12/27/2018) and Cinnamon spice nutrition facts (Nutrition and You website; publically available from 11/11/2010; cited in the IDS filed on 12/27/2018).

Cui discloses a composition containing cinnamon, zinc gluconate, calcium gluconate, vitamin D, flavor and water.  As the majority of the composition is composed of water, the examiner considers the composition to be liquid.  
Cui discloses that the composition is formulated as a capsule to avoid an upset stomach due to zinc exposure, and therefore Cui’s invention is excluded by instant claim 7; however, liquid formulations other than capsules would have been prima facie obvious to one having ordinary skill in the art:

Eitel discloses that zinc can upset the gastrointestinal tract; however, this can be countered by consumption with food (page 2).  
It would have been prima facie obvious to formulate the liquid component of Cui’s composition as a suspension in place of a capsule.  The artisan of ordinary skill would have been motivated to do so in order to provide a dosage form that could be easily swallowed by patients who cannot swallow bulky capsules.  The skilled artisan would have had reasonable expectation of success because zinc only causes g.i. upset in 10 % of patients, therefore a liquid formulation that is not in a capsule to protect the g.i. tract would be suitable for 90% of patients, and because the 10% of patients that are affected, the stomach upset can be countered by giving the zinc supplement with food, and/or the zinc could be formulated as a particle in suspension having an enteric coating as disclosed by Petrus (col 7).  
With regard to the amounts and ratios of each ingredient required by claims 7, 9, 10, 15, 16, and 20 Cui discloses a composition containing cinnamon.  Cinnamaldehyde website (page 2) indicates that cinnamon bark contains 1-4% volatile oils, 65-75% of which are cinnamaldehyde.  The claimed amounts of cinnamaldehyde are considered th para of the machine translation where general ranges in amounts of each ingredient are disclosed) falls with the range recited in the instant claims.  See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Analogously, the claimed ratios are considered obvious because Cui discloses that the composition may contain cinnamon in an amount of 100-2000 g and zinc gluconate in an amount of 15-80 g.  The resulting range in molar ratio of cinnamaldehyde to zinc overlaps with the range recited in the instant claims.  See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Moreover, the composition is formulated for supplementation of zinc.  Moreover, it would be a matter of routine testing for one having ordinary skill to make adjustments to the amount of zinc in the composition to achieve the desired degree of supplementation and the amount of cinnamaldehyde to achieve a desired flavor in any given population of patients when the composition is formulated as a liquid, for example as a syrup.  For this reason, the examiner does not consider the limitations on amount of cinnamaldehyde or ratio of cinnamaldehyde to zinc to patentably define over the cited prior art.  See MPEP 2144.05(II)(A), citing Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already 
With regard to claim 8, the instant specification indicates that cinnamon promotes the swallowing reflex and therefore the examiner considers this to be an inherent property of Cui’s composition containing cinnamon.  
With regard to claim 11, there is cinnamon bark in Cui’s composition.  The Cinnamon spice nutrition facts website discloses that cinnamon, which is a food product, contains protein and carbohydrate (table on page 2).
With regard to claim 12, as noted above, cinnamon bark contains cinnamon essential oil, therefore claim 12 is obvious over Cui.
With regard to claim 13, the composition contains cinnamaldehyde.  As there is no structural distinction between isolated or synthetic cinnamaldehyde and cinnamaldehyde derived from cinnamon oil or bark, the examiner considers claim 13 to read on Cui’s composition for all the reasons set forth above because the substance is present in the composition.  
With regard to claim 14, Cui discloses using zinc gluconate as the zinc source in their formulation; however, Petrus discloses that zinc citrate and zinc gluconate were both known sources of nutritional zinc at the filing date of the instant invention.  It would have been prima facie obvious to substitute the zinc gluconate disclosed by Cui with zinc citrate because one having ordinary skill would have recognized this substance to be a suitable source of nutritional zinc (see MPEP 2144.07).  

  Claim 17 is rejected under 35 U.S.C. 103 as obvious over Cui et al. (CN 102973654; publication date: 03/20/2013; citing the English Machine Translation; of record), in view of Petrus (US 6,346,519; issue date 02/12/2002) and further in view of Eitel (Can Zinc Upset Your Stomach; Livestrong Website pages 1-3; available online from 09/07/2011), as evidenced by Cinnamaldehyde website (retrieved from the internet on 09/28/2017; cited in the IDS filed on 12/27/2018) and Cinnamon spice nutrition facts (Nutrition and You website; publically available from 11/11/2010; cited in the IDS filed on 12/27/2018) as applied to claims 7-16 and 20 above, and further in view of Bourgeois-Lugland et al. (US 2010/0215761; publication date: 08/26/2010).  

The relevant disclosures of Cui, Petrus, and Eitel are set forth above.  None of these references discloses formulating the composition as a pastille. 
Bourgeois-Lugland, in the analogous art of nutraceutical compositions (abstract) discloses that pastilles are a known dosage form.  It would have been prima facie obvious to formulate Cui’s composition as a pastille because such would have been recognized as suitable for delivering zinc as a nutrient as of the filing date of the instant invention.  (See MPEP 2144.07.)

Claims 18 and 19 are rejected under 35 U.S.C. 103 as obvious over Cui et al. (CN 102973654; publication date: 03/20/2013; citing the English Machine Translation; of record), in view of Petrus (US 6,346,519; issue date 02/12/2002) and further in view of Eitel (Can Zinc Upset Your Stomach; Livestrong Website pages 1-3; available online from 09/07/2011), as evidenced by Cinnamaldehyde website (retrieved from the internet on 09/28/2017; cited in the IDS filed on 12/27/2018) and Cinnamon spice nutrition facts (Nutrition and You website; publically available from 11/11/2010; cited in the IDS filed on 12/27/2018) as applied to claims 7-16 and 20 above, and further in view of Applewhite et al. (US 2013/0323325; publication date: 12/05/2013).  

The relevant disclosures of Cui, Petrus, and Eitel are set forth above.  Petrus discloses that zinc can be formulated as a suspension for patients that have difficulty 
Applewhite, in the analogous art of nutritional supplements containing zinc (abstract) and liquid dosage forms for subjects who have difficulty swallowing (0002), discloses that xanthan gum or locust bean gum can be used as a suspending agent (0009).  Applewhite discloses further that Xanthan gum is a natural anionic biopolysaccharide made up of different monosaccharides, mannose, glucose and glucuronic acids. It has the advantage over other common natural polymers of resisting degradation by enzymes. Suspensions using Xanthan gums have the advantage that once the yield stress is exceeded, they are shearing thinning i.e. the viscosity reduces with increasing shear input. Therefore, if settling occurs, shear input can be applied (by, for example shaking of the liquid container) to reduce the viscosity and thus aid re-dispersion of any settled solids (0059).  
It would have been prima facie obvious to formulate a suspension of zinc using a gum such as xanthan gum as a suspending agent.  One would have been motivated to do so in order to provide even distribution of the active ingredients through the suspension.  The artisan of ordinary skill would have had reasonable expectation of success because this is a common excipient in pharmaceutical suspensions and would merely require testing several concentrations to achieve a desired suspending effect.  
With regard to claim 18, Applewhite discloses formulating the composition as a food (0191), which would fall within the scope of “medical food” because it provides a health benefit (nutrient supplementation).  

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.

On page 8, Applicant argues that Cui does not disclose or suggest a liquid composition comprising both the specifically claimed cinnamaldehyde concentration and cinnamaldehyde:zinc molar ratio and the composition is not in the form of a capsule.  On page 9, Applicant argues further that the example compositions teach an amount of cinnamaldehyde that is above the range required by the instant claims and that Cui provides no motivation to make adjustments to the amount of cinnamaldehyde and cinnamaldehyde:zinc ratio.  
As noted above, the ratio in amount of cinnamaldehyde and in ratio of cinnamaldehyde disclosed by Cui overlaps with the ranges recited in the instant claims.  The amendment to the claims to require that the composition not be in the form of a capsule is addressed in the new grounds of rejection set forth above.  With regard to the amounts and ratios of cinnamaldehyde and zinc in Cui’s examples, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.  In the instant case, the amounts and ratios of cinnamaldehyde and zinc overlap with those recited in the instant claims, and as such, these limitations are prima facie obvious.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05(I).  


As noted above, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  The ranges disclosed in the broader disclosure of Cui for each of the ingredients recited in the claims overlaps with the ranges in the claims.  The burden for a prima facie case of obviousness has been met and the rejection is maintained.  

On pages 9-10, Applicant argues that Alam, Cinnamaldehyde, and Cinnamon Spice do not teach the claimed limitations on amount of cinnamaldehyde and ratio of cinnamaldehyde to zinc.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 10, Applicant states “[a]s discussed during the interview, Examiner Peebles suggested that a claim reciting a tablet or pastille may be directed to a patent eligible subject matter”. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-15, 18, 20, 23, and 24 of copending Application No. 15/116,895 (reference application).

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia the claims of the ‘895 application embrace compositions containing isolated or synthetic cinnamaldehyde or cinnamaldehyde derived from cinnamon essential oil and zinc selected from the group consisting of zinc chloride, zinc sulfate, zinc lactate, zinc citrate.  The composition is a food product, and this term embraces liquid food products containing starches or gums as well as pastilles (see 0058 of the ‘895 specification).  The cinnamaldehyde is present in the composition in amounts 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,110,120. 

Although the claims at issue are not identical, they are not patentably distinct from each other because for the following reasons:
Inter alia the claims of the ‘120 patent embrace compositions containing cinnamaldehyde and zinc selected from the group consisting of zinc chloride, zinc sulfate, zinc lactate, zinc citrate.  The composition is a food product, including a beverage (i.e. a liquid food product) or a pastille or a product containing starches or gums (col 14, lines 61-62 of the ‘120 patent for what is embraced by food product).  The cinnamaldehyde is present in the composition in amounts ranging from 31.87 ppm to 6191 ppm, which embraces the amount of this ingredient required by the instant claims and which the instant specification indicates will be effective for promoting swallowing (see instant specification at page 8).  The ratio of cinnamaldehyde to zinc required by the instant claims is the same as the range for this parameter recited in the ‘120 claims.  

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,110,120 as applied to claims 1-11 and 13-20 above, and further in view of Cinnamaldehyde website (retrieved from the internet on 09/28/2017; cited in the IDS filed on 12/27/2018).

The relevant limitations of the ‘120 patent are set forth above.  The ‘120 patent does not recite that the cinnamaldehyde is derived from cinnamon essential oil. 
Cinnamaldehyde website, page 2 discloses that cinnamon oil contains 65-75 % cinnamaldehyde It would be prima facie obvious to use cinnamon oil as the cinnamaldehyde source in the composition embraced by the 562 claims because one having ordinary skill in the art would recognize this substance as suitable source for this purpose.  See MPEP 2144.07.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,092,028. 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia the claims of the ‘028 patent embrace compositions containing cinnamaldehyde and zinc derived from the sources recited in the instant claims.  The composition is a food product (which embraces liquids see col 8, line 66 and col 11, line 17) having starch or gum (col 11, line 19) or embraces a pastille (col 11, line 17).  The cinnamaldehyde is present in the composition in amounts ranging from 31.87 ppm to 100 ppm, which embraces the amount of this ingredient required by instant claim 13 and which the instant specification indicates will be effective for promoting swallowing (see instant specification at page 8).  The ratio of cinnamaldehyde to zinc required by the instant claims is the same as the range for this parameter recited in the ‘028 claims.  With regard to instant claim 7, the term “composition” recited in claim 1 of the ‘028 patent embraces food products comprising a component selected from the group consisting of protein, carbohydrate, fat, and combinations thereof (see specification col 4, lines 38-39).  

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. 
Applicant’s comment on page 11 that it would be premature at this stage in prosecution to file a terminal disclaimer because the present claims have not yet been .  

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617